PER CURIAM.
The trial court having entered a summary judgment for an insurance carrier “determined that the proper method for determining no-fault benefits in accordance with the provisions of Section 627.739(2), Florida Statutes (1985), is to apply the applicable percentage (80% for medical bills or 60% for a wage loss) to the total bills to determine the ‘benefits otherwise due’, then apply the deductible, if any.” We affirm upon the reasoning announced by the 4th District Court of Appeal in Atlas Mutual Insurance Company v. Wolfort, 506 So.2d 99 (Fla. 4th DCA 1987); International *936Bankers Insurance Company v. Govan, 502 So.2d 913 (Fla. 4th DCA 1987).
Affirmed.